DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-7 in the reply filed on 25 February 2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the metes and bounds of the claimed invention are vague and ill-defined as a result of uncertainty in the different boundaries “baking the semiconductor wafer or wafers with a coating layer of siloxane polymer of the type SC-480 polymer at a temperature ranging between 1000C and 200°C for 2 minutes.” (lines 
Appropriate clarification and/or correction are/is required within the metes and bounds of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gardner et al. US 6,080,640 in view of Ghoshal et al. US 2005/0236695.
Regarding claim 1, Gardner et al. discloses a hybrid bonding method for bonding together two semiconductor wafers 10 and 50, each semiconductor wafer having a plurality of mutually spaced conductive pads 28, 68 exposed on a top surface of the wafer and defining recesses therebetween Fig. 2, the method comprising the steps of: 
Fig. 3; 
a2) realizing a second semiconductor wafer 50 of said semiconducting wafers with exposed conductive pads 68 and with a low-k dielectric coating layer 72 over the top surface of said second semiconductor wafer and in the recesses between the conductive pads Fig. 3; 
b) reducing thickness of the low-k dielectric layer 32 Fig. 4 of said first semiconductor wafer by removing a topmost portion thereof with a chemical mechanical polishing technique, so as to expose its conductive pads and to planarize them together with the recessed filled with low-k dielectric layer 32; 
c) coupling the two semiconductor wafers Fig. 6 aligned between them one facing the other so as to place in abutment conductive pads of the two semiconductor wafers one against the other and to place in abutment one against the other said recesses filled with portions of low-k dielectric 32 and/or with portions of low-k dielectric 72; 
d) placing the two semiconductor wafers together one coupled to the other in an oven col. 7, line 61-col. 8, line 8, and baking the two semiconductor wafers 10 and 50 together one coupled to the other at a temperature 350-500 [Symbol font/0xB0]C and for a time sufficient to cure 30-60 minutes at a same time the portions of low-k dielectric 32 and, at a same time, to make the portions of low-k dielectric 32 stick together or with said portions of low-k dielectric 72.  

Ghoshal et al. [0016] teaches a siloxane polymer as a low-k dielectric coating layer used as an interlayer dielectric between metallization levels in semiconductor devices. The polymers show excellent reliability, exhibit good adhesion with metals, such as copper, and have dielectric constants as low as 1.8. The low-k dielectric layer require low processing temperatures, exhibit low leakage currents, and remain stable at temperatures greater than 400 [Symbol font/0xB0]C. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use a siloxane polymer as suggested by Ghoshal et al. in the invention of Gardner et al. to provide a more reliable and stable device than devices fabricated using conventional dielectric materials. Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to try the polymer material of Ghoshal et al., as the court has held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is prima facie obvious. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 2, Gardner et al. as modified by Ghoshal et al. teaches the hybrid bonding method of claim 1, wherein said step a2) is carried out by depositing on said second semiconductor wafer 50 of said semiconducting wafers, a coating layer 72 of said siloxane polymer not yet cured in a conformal manner over the top surface of said second semiconductor wafer and over its conductive pads 68 so as to bury its conductive pads and to fill the recesses between them Fig. 3, then by reducing Fig. 4 of the layer 72 of said siloxane polymer not yet cured of said second semiconductor wafer 50 by removing a topmost portion thereof with a chemical mechanical polishing technique, so as to expose its conductive pads and to planarize them together with the recesses filled with said siloxane polymer not yet cured.  
Regarding claim 6,  Gardner et al. as modified by Ghoshal et al. teaches the hybrid bonding method of claim 1, wherein said step d) is carried out at a temperature ranging from 300°C to 400°C col. 7, line 61-col. 8, line 8.  


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gardner et al. in view of Ghoshal et al. as applied to claim 1 above, and further in view of Dunham et al. US 6,559,543.
Regarding claim 3, Gardner et al. as modified by Ghoshal et al. teaches the hybrid bonding method of claim 1. The combined references do not teach wherein said step a2) is carried out by depositing, on said second semiconductor wafer of said semiconducting wafers, a coating layer of silicon oxide, digging holes in said coating layer and filling them with metal to realize said conductive pads.  
Dunham et al. col. 4, lines 1-13 teaches a single damascene process used to form conductive contacts 110. The process involves forming a trench in a dielectric layer by RIE and filling the trench with metal layer to form the conductive contact. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use a single damascene process as suggested by Dunham et al. in the invention of Gardner et al. as modified by Ghoshal et al. to provide an alternative way to form conductive contacts in the semiconductor prima facie obvious. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gardner et al. in view of Ghoshal et al. as applied to claim 1 above, and further in view of Sugawara et al. US 2005/0255711.
Regarding claim 5, Gardner et al. as modified by Ghoshal et al. teaches the hybrid bonding method of claim 1. The combined references do not teach comprising the step of preliminarily cleaning said top surfaces of the two semiconductor wafers with a wet cleaning process using H202 and NH3, then drying said top surfaces with isopropyl alcohol before carrying out the steps a1) and a2).  
Sugawara et al. [0138] teaches an APM washing used to remove sacrificial oxide and contaminant factors before the deposition of a dielectric layer. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use a mixed solution of ammonia, aqueous hydrogen peroxide and pure water. Thereafter, drying the surface with IPA, isopropyl alcohol as suggested by Sugawara et al. in the invention of Gardner et al. as modified by Ghoshal et al. to provide a clean surface at the beginning of the manufacturing process. 


Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801.  The examiner can normally be reached on M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Sonya McCall-Shepard/Primary Examiner, Art Unit 2898